Citation Nr: 1439612	
Decision Date: 09/05/14    Archive Date: 09/09/14

DOCKET NO.  08-32 677	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a right hip disability.

2.  Entitlement to service connection for residuals of an inguinal hernia.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Pelican, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the Oklahoma National Guard from November 1980 to November 1981, and had subsequent periods of Guard and Reserve service.

These matters come before the Board of Veterans' Appeals (the Board) from a December 2007 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

Evidence submitted since the last prior denial, an February 2006 rating decision by the Agency of Original Jurisdiction (AOJ), included service personnel records from the Virginia National Guard that were not previously of record.  38 C.F.R. § 3.156(c)(1) provides that if, after VA issues a decision on a claim, it receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim.  Id.  Thus, new and material evidence pursuant to 38 C.F.R. § 3.156(a) is not required for reconsideration, and the Board may adjudicate the Veteran's claims for service connection as original claims, rather than as reopened claims.  38 C.F.R. § 3.156(c)(1) (2013).

The Board has not only reviewed the Veteran's physical claims file, but also his electronic claims file to ensure a total review of the evidence.

The Veteran had a hearing before the undersigned Acting Veterans Law Judge in November 2010.  A transcript of that proceeding has been associated with the claims file.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.




REMAND

The Veteran has submitted inconsistent information pertaining to his reported in-service hernia injury.  In his original service connection claim filed in May 1996, the Veteran reported the injury occurred in March or April 1991, while he was on a weekend drill with the Oklahoma National Guard.  In an April 2005 petition to reopen, the Veteran reported that his hernia injury occurred on February 10, 1991.  During his November 2009 Decision Review Officer (DRO) hearing, the Veteran reported that his hernia occurred in February or March 1988.  In a statement dated April 2011, the Veteran reported that the hernia began at the end of July or beginning of August 1991.  The Veteran has consistently reported that he was first diagnosed with an inguinal hernia in August 1991, at the Sentara Virginia Beach General Hospital by a Dr. Mark Carpenter.  The dates provided by the Veteran are not consistent and in some cases are not sufficiently specific to verify his duty status.

Nevertheless, a review of the claims file indicates that the service personnel records from this period may be incomplete.  In particular, records from the Oklahoma National Guard for the period of May 1985 to June 1991 appear to be incomplete.  Furthermore, personnel records documenting the Veteran's active duty for training (ACDUTRA) or inactive duty training (INACDUTRA) for the periods during which the reported injury and initial diagnosis of inguinal hernia are purported to have occurred are not in the claims file.

Moreover, it does not appear that the AOJ has attempted to secure records from the Virginia Beach hospital at which the Veteran reported he was first diagnosed with an inguinal hernia.

Because the aforementioned records are relevant to his claim, an attempt must be made to obtain them.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013).

Lastly, the Board notes the Veteran was afforded VA examinations for his claimed disabilities in July 1996.  However, neither examination report contained an opinion addressing the etiology of the Veteran's disabilities.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Accordingly, upon completion of the development outlined above, the Veteran should be afforded new VA examinations to assess the current nature and etiologies of his claimed disabilities.

Accordingly, the case is REMANDED for the following actions:

1.  Request that the Veteran furnish all dates and places of treatment for his inguinal hernia, to include records documenting treatment from Dr. Mark Carpenter.  After obtaining authorization from the Veteran, request copies of any outstanding treatment records from any treatment provider identified by the Veteran.  If VA is unable to obtain such records, the Veteran should be accorded the opportunity to furnish such records directly to VA.  All records received should be associated with the claims file.

2.  Contact the Veteran and request that he provide the specific date or dates on which he first experienced his reported muscle strain in his groin area, and the first reported diagnosis of inguinal hernia.

3.  Based on the information obtained from the Veteran, request from the National Personnel Records Center (NPRC), Defense Finance and Accounting Service (DFAS), National Guard Bureau, and the Adjutant General of Oklahoma copies of the Veteran's service personnel records and service treatment records relating to his service in the Oklahoma National Guard from May 1985 to June 1991.  

Additionally, to the extent possible, request verification of the dates of ACDUTRA and INACDUTRA service during this period.  Service records providing retirement points are usually not helpful in this regard.  The AOJ should prepare a summary of such dates, or document for the record why the production of a summary of service dates is not possible.

All efforts to obtain these records should be fully documented.

4.  After collecting any outstanding pertinent records and incorporating them into the claims file, schedule the Veteran for VA examinations by appropriate examiners to determine the current nature and etiology of his inguinal hernia and right hip disabilities.  

The examiner is requested to review the claims folder, to include this remand, as well as the summary of the Veteran's service dates.  

Any indicated tests or studies must be accomplished.  All clinical findings must be reported in detail and correlated to a specific diagnosis, if possible.  Based on the review of the Veteran's claims file and physical examination of the Veteran, the examiner should provide an opinion on the following:

a.  Whether it is at least as likely as not (a probability of 50 percent or greater) that any diagnosed residuals, inguinal hernia disability are related to or had their onset during a period of ACDUTRA or INACDUTRA service, to include the Veteran's reported in-service injury.

b.  Whether it is at least as likely as not (a probability of 50 percent or greater) that any diagnosed right hip disability is related to or had its onset during a period of ACDUTRA or INACDUTRA service, to include the Veteran's reported in-service injury or his inguinal hernia.

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

If the examiner is unable to offer any opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2011).

5.  After completing the aforementioned development and undertaking any other development deemed appropriate, including, if warranted by the evidence of record, VA examinations, readjudicate the Veteran's claims.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided a Supplemental Statement of the Case (SSOC) and given an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
J. K. BARONE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



